DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to arguments amendment
The amendment to Claim 1 and cancelation of Claim 30 is acknowledged.


Allowable Subject Matter
Claims 1, 4-8, 10-12, and 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Independent Claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a functionalization layer on the concave surface of the metallic nanocups, wherein the flexible substrate is rolled in a spiral fashion to form a cylindrical tube to extend an effective interaction area between the functionalization layer and a liquid sample, the plurality of metallic nanocups being on an internal surface of the cylindrical tube, and wherein the cylindrical tube is encapsulated in a flexible, transparent outer layer in combination with the rest of the limitations of the above claims.

Independent Claim 21, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a functionalization layer on the concave surface of the metallic nanocups, wherein the flexible substrate is rolled to form a cylinder having the plurality of metallic nanocups on an internal surface of the cylinder, and wherein the cylinder is encapsulated in a flexible, transparent outer layer in combination with the rest of the limitations of the above claims.

Claims 4-8, 10-12, and 22-29 are allowable at least based upon their dependence on Claims 1 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0230373 A1, US 2017/0363953 A1, and US 2009/0311166 A1 show other advantages of having a rolled flexible substrate. US 6,259,937 B1 and US 2010/0284917 A1 shows the advantages of encapsulation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Violeta A Prieto whose telephone number is (571) 272-9099.  The examiner can normally be reached on M-F 9 AM-5 PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIOLETA A PRIETO/Primary Examiner, Art Unit 2877